Citation Nr: 1735812	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to an increased initial schedular rating for a left shoulder disorder, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased initial schedular rating for a left knee disability, currently evaluated as 10 percent disabling, to include the issue of entitlement to a compensable rating prior to February 2010.  

4.  Entitlement to an increased initial schedular rating for right hip limitation of extension, currently evaluated as 10 percent disabling, to include the issue of entitlement to a compensable rating prior to February 2010. 

5.  Entitlement to an initial compensable rating for right hip limitation of flexion.   

6.  Entitlement to an increased initial rating for a lumbar spine disability, currently evaluated as 20 percent disabling, to include the issue of a rating in excess of 40 percent prior to May 2012, and to a rating in excess of 20 percent prior to November 2009.  

7.  Entitlement to an increased initial rating for right lower extremity sciatica, currently evaluated as 40 percent disabling, to include the issue of a rating in excess of 20 percent prior to March 2014.  

8.  Entitlement to an increased initial rating for left lower extremity sciatica, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1984, and from May 1986 to March 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2015.  A transcript of this hearing is of record.


This matter was last before the Board in May 2015 where it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  With regard to the below decision concerning the Veteran's claim of entitlement to a left hip disorder, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives.  Specifically, the record reflects that the RO has diligently attempted to assist the Veteran with obtaining updated private treatment records, and the record has been supplemented with an updated VA examination report and addendum opinion concerning the nature and etiology of the Veteran's left hip disability.  The AOJ has completed the requested development and no further action is necessary to comply with the Board's remand directives.  The matter is once again before the Board for appellate consideration of the issue on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).

In a rating decision following the Board's May 2015 remand, the RO awarded service connection for the issue of entitlement to sinusitis.  Thus, this matter is no longer on appeal, as reflected in the title page.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the left shoulder, right hip, left knee, and lumbar spine issues.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The evidence of record contains medical guidance explaining that the sign or symptom described by the Veteran as left hip pain during service is, as shown by examination, related to the known clinical diagnosis of sciatica.

3.  The evidence of record contains medical guidance explaining that the sign or symptom described by the Veteran as left hip pain post-service is, as shown by examination, related to the known clinical diagnosis of left hip degenerative joint disease (DJD).

4.  Left hip DJD was not present during service, and is not shown to be causally or etiologically related to any injury, illness, or incident during service, nor caused or aggravated by any service-connected disability.


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by service, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left Hip Disorder

The Veteran contends that his current left hip disorder is related to his military service.  He has alternatively asserted that his current left hip discomfort is related to his duties as a combat engineer which required "heavy lifting and moving," or as secondary to his service connected "lumbar injuries."  See January 2015 Board hearing transcript ("MOS basically caused a lot of wear and tear on your back in addition to the condition...stemmed from when I started having lower back problems and that's when I first started relating the left hip.").  The record reflects that the Veteran served in Southwest Asia and sought treatment for his left hip while in service, but was never provided a diagnosis while on active duty, thus the Board has additionally considered his claim under the basis of an undiagnosed illness resulting from his exposure to Gulf War hazards.  

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253   (1999).

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

Certain chronic diseases, such as arthritis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a).

Service connection is also permissible on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided such disability: (1) became manifest either during active duty in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1)(i)-(ii).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Facts

Service medical records reflect that the Veteran underwent x-rays for his right hip in August 2004, but was not seen for any left hip issues until May 2005 for "left hip and low back pain," reporting discomfort in the left buttock that made sitting difficult.  The May 2005 treatment record reflects that the pain was a "new onset," beginning while boating on the previous day, but that he was also "uncomfortable over last several weeks, but not too bad."  The Veteran stated that he had pain which radiated to his inner thigh, and impacted sitting, walking, and precluded running.  The Veteran additionally reported a "bad episode" of low back pain that morning.  Physical examination of the hip revealed tenderness on palpation of the greater trochanter and of the piriformis muscle, being worse with deep palpation into the left buttocks, increased pain with the left leg in flexion and rotating across the right leg.  No swelling, erythema, edema, deformity or muscle spasms of the hips were noted.  Hip tenderness was noted to be observed with ambulation and with prolonged sitting on the left cheek, and the hip had a "normal appearance."  The Veteran was assessed with "buttocks strain left," and the examiner was unable to rule out piriformis, bursitis vs. "low back pathology."  

On follow-up a week later, the Veteran was seen again for pain and assessed with lower back diagnoses of lumbago and intervertebral disc degeneration of the lumbar spine.  See June 2005 Chronological Record of Medical Care.  In November 2005, the Veteran underwent a bilateral L4-L5 discectomy for his herniated lumbar disks, which was "causing significant pain if he attempted to run and would get numbness in the right lower limb...increasing low back pain and bilateral posterior thigh pain that was increasing with time."  See November 2005 Blanchfield Army Hospital Operation Report.  

Upon discharge from active duty, the Veteran underwent a VA general medical examination in June 2008.  The Veteran reported and was examined for multiple musculoskeletal complaints, but did not identify any left hip issues.  See June 2008 VA examination ("X-Rays...normal right hip...R hip bursitis"). 

Post-service medical evidence includes records from multiple private providers that reflect ongoing and continuous treatment for various musculoskeletal and neurological conditions, but do not reflect specific complaints regarding the Veteran's left hip, only pain management for nerve damage.  See September 2014 Southern Pain and Neurological correspondence (Medical opinion references pain management in relation to Veteran's low back and radiculopathy, knees, ankles, but does not indicate any left hip issue.); see also January 2015 Board Hearing transcript ("any treatment for your left hip?...pain management doctor I currently see relates it more to nerve damage then to a physical hip, you know, joint, but I've never had the joint investigated for pain.") 

The Veteran has been afforded multiple VA examinations for his left hip, the first occurring in March 2014.  Following a review of the claims file and physical evaluation, a diagnosis of bilateral DJD of the hips was noted, and the examiner concluded that the current disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner identified that bursitis was diagnosed for the right hip during active duty, and seen on the left hip once afterward, but the diagnosis was "not seen for either hip since 2008."  The Veteran reported pain and diagnostic testing revealed bilateral arthritis.  

The Veteran was next afforded a VA examination in January 2016.  Following a review of the claims file and a physical evaluation, including x-rays, the examiner provided a diagnosis of "minimal age typical recent onset DJD."  The examiner opined that it was "unlikely" that the Veteran's military service was related to his current left hip disorder.  The examiner rationalized that the Veteran's "minor DJD" caused "some pain," but the majority of the discomfort the Veteran had reported in his backside was due to his service-connected lower back conditions.  

In a June 2016 addendum opinion, the January 2016 VA examiner again opined that it was less likely than not that the Veteran's current left hip disorder was related to his military service.  The examiner identified that the while the Veteran underwent fairly regular treatment for his right hip during and after service, it was not until March 2014 that his left hip underwent an x-ray.  The examiner identified that it would be "likely" for the Veteran to have been ordered to undergo a left hip x-ray by a treating physician, if any had related the complaints of discomfort to anything other than the "radiation from sciatic."  The examiner commented on the Veteran's complaints regarding ongoing pain in the backside since service, noting that buttock pain was "NOT automatically a sign of HIP JOINT problems."   Rather, the pain the Veteran experienced was "likely from his long standing sciatic with RADIATION into entire lower extremity including buttock."  The examiner additionally noted that the "minimal" degeneration seen upon x-ray in the left hip was "found in the MAJORITY of same age asymptomatic people."  The examiner further opined that it was less likely than not that the Veteran's service-connected sciatica or right hip caused or aggravated his current left hip DJD.  The examiner explained that the Veteran's current left hip DJD was normal for people of his age, thus the minimal degeneration was indicative of no relationship with the service connected disabilities.  

Analysis

Given the evidence of record, the Board finds that service connection for a left hip disorder is not warranted on either a direct, presumptive, or secondary basis.  

The Board notes that the Veteran is not eligible for service connection on a presumptive basis, neither based upon his status as a Persian Gulf Veteran or due to the manifestation of arthritis within a year of service.  Regarding the Gulf war undiagnosed illness presumption, as identified above, the Veteran's left hip symptoms have been associated with known diagnoses.  C.F.R. § 3.317.  Specifically, the VA examiners have identified the Veteran's in-service complaints of left hip pain as likely manifestations of his known sciatica, and post-service, with degenerative joint disease "normal" to a person of his age group.  Furthermore, there is no medical evidence or competent and credible lay evidence in the record which demonstrates that a left hip disorder, including DJD, was manifested to a compensable degree within a year after the Veteran's discharge from service.  38 C.F.R. § 3.309.  Following service, the Veteran's medical records demonstrate a negative history for a left hip disorder until his 2014 diagnosis of DJD.  While the Veteran has consistently and credibly complained of and was treated for musculoskeletal pain management since his active duty, the record does not demonstrate that his symptoms were related to DJD of the left hip, or any other specific left hip disorder.  Rather, the medical evidence indicates that the lower extremity pain he has experienced was due to his service-connected lumbar spine, as identified in lower back diagnoses contemporaneous to his 2005 in-service left hip complaints.  The Board acknowledges the Veteran's testimony, but concludes that the opinions of the March 2014 and January 2016 VA examiners are more probative, especially in light of a lack of diagnosis or treatment until six years after service, and the overwhelming medical evidence substantiating a separate basis for the claimed symptomatology.  As such, service connection for a left hip disorder on a presumptive basis is not warranted.

Regarding service connection on a direct basis, the Veteran has a current diagnosis of left hip DJD, as evidenced by the March 2014 VA examination.  Thus, the first element under Shedden is satisfied.  However, the record does not show that any left hip disorder began in service.  Rather, as identified by the March 2014 and January 2016 VA examiners, the Veteran's 2005 left hip complaints were manifestations of his lower back sciatica.  Thus, the second element under Shedden is not met.  Moreover, the third element, a causal nexus, is lacking.  The Board finds that the VA examiners conducted a thorough review of the Veteran's file and provided adequate rationale for the opinion that the Veteran's left hip DJD was not related to service as there was no evidence of any specific left hip disability or treatment independent of the Veteran's low back or right hip complaints.  Moreover, the examiners explained that the Veteran specifically denied any relevant complaints upon his 2008 VA discharge examination, and was not diagnosed with a left hip disorder until 2014, reflective of "normal" degeneration for someone the Veteran's age.  For these reasons, the March 2014 and January 2016 opinions by the VA examiner are afforded great probative value and the Board finds that service connection cannot be awarded on a direct basis for the Veteran's left hip disorder.

With regard to the Veteran's claim that his left hip is secondary to his service-connected lower back or right hip, the Board finds that the June 2016 VA addendum opinion is persuasive, and no medical opinion to the contrary exists to dispute the conclusion that the Veteran's service-connected disabilities did not cause or aggravate the current DJD, as the current illness is both "normal" for someone his age and did not manifest until years after the service-connected disorders.  The June 2016 addendum opinion offered a clear conclusion with supporting data as well as a reasoned medical explanation, thus the Board accords great probative weight to the opinion that the Veteran's left hip disorder is neither caused nor aggravated by the service-connected disabilities.  

While the Veteran contends that his left hip disorder is caused by his service or secondary to his service-connected disabilities, the Board accords his statements regarding the etiology of these disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of left hip DJD involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the left hip disorder has multiple potential etiologies, expert testimony is necessary to establish causation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence, especially in light of his own testimony relating the onset of left hip discomfort to his low back problems.  See January 2015 Board Hearing transcript; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, based on the foregoing, the Board finds that service connection for a left hip disorder is not warranted on a presumptive, direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left hip disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left hip disorder, is denied.

REMAND


The Board finds that the claim must be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016). 

Since the Board's last remand, the U.S. Court of Appeals for Veterans Claims (Court) issued a precedential decision holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Id. at 169-70   (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id.at 170. 

Here, the January 2016 VA examination reports for the Veteran's service-connected low back, left shoulder, left knee and right hip provide range of motion results, but does not specify the type of testing on which these results were based (i.e. active or passive, weightbearing or non-weightbearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran identify any further records of treatment he wishes considered in connection with his appeal.  The identified records should be sought.  

2.  Arrange for a VA examination of the Veteran's right hip, left shoulder, left knee, lumbar spine and sciatica.  Indicated tests should be accomplished, and the findings reported.  In the examination report, the examiner also should include the following for each joint evaluated:
 A. Active range of motion testing results.
 B. Passive range of motion testing results.
 C. Weightbearing range of motion testing results.
 D. Non-weightbearing range of motion testing results.
 E. Left hip, right shoulder, and right knee (opposite joint) range of motion testing results.

If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner should explain why that is the case.  In any event, the type of test performed (i.e. active or passive, weight bearing or non-weight bearing), should be specified. 

3.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


